ORDER
PER CURIAM
The petitioner, Robert Lynch, appeals the judgment of the Circuit Court of Jefferson County sustaining the administrative revocation of his driver’s license by the Director of Revenue following Lynch’s refusal to take a chemical test. Finding no error, we affirm.
*825An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).